                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JOSHUA WILLIAM ZIMMERMAN                                                                PLAINTIFF

v.                                Case No: 4:19-cv-00206-KGB

PULASKI COUNTY REGIONAL
DETENTION FACILITY                                                                    DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Joshua Zimmerman’s complaint is dismissed without prejudice. The relief sought is denied. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the

Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 18th day of February, 2020.




                                                               Kristine G. Baker
                                                               United States District Judge
